OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s argument that his Alford plea should not have been accepted because the record does not contain strong evidence of his actual guilt is unpreserved for our review as he has moved neither to withdraw his plea nor to vacate the judgment *982of conviction (see People v Louree, 8 NY3d 541, 545 [2007]; People v Lopez, 71 NY2d 662, 665-666 [1988]).
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
Order affirmed, in a memorandum.